                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION
                                 No . 7:08-cr-54-BO-3


UNITED STATES OF AMERICA                       )
                                               )
V.                                             )                      OR D E R
                                               )
TISHIRA RENELL CAMPBELL                        )



       This matter is before the Court on defendant ' s motion requesting early termination of her

term of supervised release. [DE 385]. Defendant' s motion is GRANTED.

       Defendant pleaded guil ty in August 2008 to conspiracy to distribute and to possess with

intent to distribute more than fifty (50) grams of cocaine base. On December 16, 2008 , defendant

was sentenced to 144 months ' imprisonment and 5 years ' supervised release. On May 12, 2015,

defendant's term of imprisonment was reduced to 120 months. Defendant was released fro m

imprisonment on February 27, 2017 and began her term of supervised release. On December 2,

2019, defendant file d a motion for early termination of supervised release.

       Under 18 U.S .C. § 3583(e)(l), the Court may "terminate a term of supervised release and

discharge the defendant" after the defendant has served one year of supervised release provided

that certain conditions are met. First, the Court must consider certain factors set forth in 18 U.S.C.

§ 3553. Second, the Court may terminate supervised release only "if it is satisfied that such action

is warranted by the conduct of the defendant released and the interest of justice."§ 3583(e)(l).

       After considering the requisite factors in § 3553(a), the Court finds that early termination

is warranted in this instance. Defendant has been fully compliant with her conditions of supervised

release. She is gainfully employed and has completed the first year of an associate degree program.
Defendant indicates that she would like to continue her education and enroll in a nursing program

at a local community college. She has a daughter whom she cares for and has indicated that she

has another child on the way . Defendant' s demonstrated level of stability and productivity

indicates that the goals of supervised release have been met. Moreover, defendant expresses

genuine remorse for, and an understanding of, her past mistakes. The interests of justice in this

case are best served by ending defendant's period of supervision.

       Defendant's motion for early termination [DE 385] is GRANTED . Defendant's supervised

release is hereby TERMINATED. The government's motion to seal [DE 389] is also GRANTED.



SO ORDERED, this     _J_2_ day of February, 2020.

                                             CHIEF UNITED ST ATES DISTRICT JUDGE




                                                2
